Case 9:19-bk-11573-MB    Doc 479 Filed 11/08/19 Entered 11/08/19 14:51:43             Desc
                          Main Document     Page 1 of 6



1 ERIC P. ISRAEL (State Bar No. 132426)
  eisrael@dgdk.com
2 JOHN N. TEDFORD,IV (State Bar No. 205537)
  jtedford@dgdk.com
3 AARON E. DE LEEST (State Bar No. 216832)
  adeleest@dgdk.com
4 DAMNING,GILL, DIAMOND & KOLLITZ,LLP
   1901 Avenue of the Stars, Suite 450
5 Los Angeles, California 90067-6006
   Telephone:(310)277-0077
6 Facsimile:(310)277-5735

7 Proposed Attorneys for Michael A. McConnell,
  Chapter 11 Trustee
8

9                         UNITED STATES BANKRUPTCY COURT

10                         CENTRAL DISTRICT OF CALIFORNIA

11                                 NORTHERN DIVISION

12

13                                               Case No. 9:19-bk-11573-MB

14                                               Chapter 11

15                                               NOTICE OF CONTINUED INTERIM
                                                 HEARING ON TRUSTEE'S NOTICE OF
16                                               MOTION AND EMERGENCY MOTION
                                                 FOR AN ORDER:(1) AUTHORIZING
17                                               THE TRUSTEE TO OBTAIN SECURED
                                                 PRIMING SUPERPRIORITY
18                                               FINANCING;(2) AUTHORIZING
                                                 CONTINUED USE OF CASH
19                                               COLLATERAL;(3)SCHEDULING A
                                                 FINAL HEARING; AND (4) GRANTING
20                                               RELATED RELIEF

21                                               Date:    November 12, 2019
                                                 Time:    11:00 a.m.
22                                               Place:   Courtroom 201
                                                          1415 State Street
23                                                        Santa Barbara, California

24

25

26

27

28
     1565930.1 26932
Case 9:19-bk-11573-MB        Doc 479 Filed 11/08/19 Entered 11/08/19 14:51:43              Desc
                              Main Document     Page 2 of 6



 1          PLEASE TAKE NOTICE that the Court has continued the interim hearing on the Trustee's

2 Notice ofMotion and Emergency Motionfor an Order:(1)Authorizing the Trustee to Obtain
                                                                                           (3)
3 Secured Priming Superpriority Financing;(2) Authorizing Continued Use ofCash Collateral;

4 Scheduling a Final Hearing; and(4) Granting Related Relief(docket no. 474)(the "Motion")to

5 November 12, 2019, at 11:00 a.m., in Courtroom "201" of the U.S. Bankruptcy Court for the

6 Central District of California, Northern Division, located at 1415 State Street, Santa Barbara,

7 California.

8            Any further responses to the Motion must be filed and served by 11:59 p.m. on Monday,

9 November 11, 2019.

10

1 1 DATED: November~,2019                     DAMNING,GILL, DIAMOND & KOLLITZ, LLP

12

13                                            By:
14                                                  AARON . DE LEEST
                                                    Attorneys for Michael A. McConnell, Chapter 11
15                                                  Trustee

16

17

18

19

20

21

22

23

24

25

26

27

28

     1565930.1 26932                                 1
      Case 9:19-bk-11573-MB                   Doc 479 Filed 11/08/19 Entered 11/08/19 14:51:43                                       Desc
                                               Main Document     Page 3 of 6
                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF CONTINUED INTERIM HEARING
ON TRUSTEE'S NOTICE OF MOTION AND EMERGENCY MOTION FOR AN ORDER:(1) AUTHORIZING THE
TRUSTEE TO OBTAIN SECURED PRIMING SUPERPRIORITY FINANCING;(2) AUTHORIZING CONTINUED USE
OF CASH COLLATERAL;(3) SCHEDULING A FINAL HEARING; AND (4) GRANTING RELATED RELIEF will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On November 8, 2019 ,
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                      D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On November 8, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                       ❑ Service information continued on attached page.
                                                                                                                               for
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                   on  November   8, 2019, I served  the following
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
                                                                                                                    such service
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
                                       and/or email  as follows. Listing the judge  here constitutes a declaration  that personal
method), by facsimile transmission
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document  is filed.

 Served by Personal Delivery to be delivered by                           Served by Federal Express —Saturday Delivery
 NOVEMBER 12 , 2019                                                       Debtor
 The Honorable Martin R. Bash                                             HVI Cat Canyon, Inc.
 U.S. Bankruptcy Court                                                    630 Fifth Avenue
 1415 State Street                                                        Suite 2410
 Courtroom "201"                                                          New York, NY 10111
 Santa Barbara, CA 93101
                                                                                       D Service       ~rmation continued on attached page.

 declare under penalty of perjury under the laws of the United States that the fo                       is true an c rrect.



   November 8, 2019                        Vivian Servin                                                IA
   Date                                    Printed Name




                                                                                                                    District of California.
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central

 June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 479 Filed 11/08/19 Entered 11/08/19 14:51:43                                      Desc
                                               Main Document     Page 4 of 6
                                            ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING("NEF")

William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast
Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife
AIex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central
Coast
AIex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party Interested Party
dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
 ra.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal
Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

                                                                                                                            of California.
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 479 Filed 11/08/19 Entered 11/08/19 14:51:43                                       Desc
                                              Main Document     Page 5 of 6
Eric P Israel on behalf of Interested Party Michael A McConnell
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT, Inc.
razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@friedmanspring.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com,
                                                                                   .com
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
d patrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
                                                                                  ed Creditors
Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecur
jpo m era ntz@pszjI aw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
Becky@ringstadlaw.com, arlene@ringstadlaw.com
                                                                              Division of Oil, Gas &
Mitchell E Rishe on behalf of Creditor California Department of Conservation,
Geothermal Resources
mitchell.rishe@doj.ca.gov
                                                                               Oil, Gas and Geothermal
Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of
Reources
mitchell.rishe@doj.ca.gov

 Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
 dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
                                                                        ittanyDecoteau@snowspencelaw.
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;br
com
                                                                      er-Tax Collector of the County of
 Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasur
 Santa Barbara, California
 ross@snowspencelaw.com,
                                                                         ittanyDecoteau@snowspencelaw.
 janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;br
 com
                                                                       Control District
 Ross Spence on behalf of Interested Party Santa Barbara Air Pollution
 toss@snowspencelaw.com,
                                                                                   Bankruptcy Court for the Central District of California.
         This form is mandatory. It has been approved for use by the United States

 tune 20 2                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 479 Filed 11/08/19 Entered 11/08/19 14:51:43                                      Desc
                                               Main Document     Page 6 of 6
                                                                                                               coteau@snowspencelaw.
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDe
com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
                                                                                rthy.com
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmcca

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

John N Tedford on behalf of Interested Party Michael A McConnell
jtedford@dgdk.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF
bankruptcy@co.kern.ca.us
                                                                               or
Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collect
bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT, Inc.
                                                                    inagreen@quinnemanuel.com
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;crist

Fred Whitaker on behalf of Interested Party Eller Family Trust
Ishertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com
                                                                           Agent
Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims
pacerteam@gardencitygroup.com, rjacobs@ecf.e


                                                                                   ILE TRANSMISSION OR EMAIL
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIM

dpatrick@omm.com;                                                            l.mcavoy@musickpeeler.com;
mscohen@loeb.com;                                                            jarrod.martin@mhllp.com;
ross@snowspencelaw.com;                                                      mitchell.rishe@doj.ca.gov; \
ericvanhorn@spencerfane.com;                                                 csullivan@diamondmccarthy.com;
kgrant@silcom.com;                                                           adiamond@diamondmccarthy.com;
jpomerantz@pszjlaw.com;                                                      sgiugliano@diamondmccarthy.com;
pattytomasco@quinnemanuel.com;                                                ira.greene@lockelord.com;
razmigizakelian@quinnemanuel.com;                                             mmarino@allenmatkins.com;
mlm@weltmosk.com;                                                             dosias@allenmatkins.com;
brian.fittipaldi@usdoj.gov;                                                   will@beallandburkhardt.com;
abolduc@cwlawyers.com;                                                        carissa@beallandburkhardt.com;
efriedman@friedmanspring.com;                                                 rchivaro@sco.ca.gov;
 kdm@romclaw.com;                                                             cblaylock@sco.ca.gov;
 sthomas@romclaw.com;                                                         bankruptcy@kerncounty.com;
jkim@friedmanspring.com;                                                      rbutani@ttc.ocgov.com
 b.holman@musickpeeler.com;




                                                                            States Bankruptcy Court for the Central District of California.
         This form is mandatory. It has been approved for use by the United

 June 2012
                                                                                               F 9013-3.1.PROOF.SERVICE
